Samuel H. Bailey, a man of about forty-five years of age, while an inmate of the Peoria State Hospital for the Insane, and on the night of April 21, 1920, he was attacked by another insane person by the name of Dale and choked by that patient in such a manner that he died at the hospital of that institution on the morning of the 23rd. It appears that the inmate Dale was incurably insane and was recognized bv the authorities as a troublesome and quarrelsome patient, and was known to step up behind other patients and strike them. And. it further appears that the inmates Bailey and Dale were quarreling less than an hour before the trouble occurred, and that they were not put into separate rooms. It appears that the patient Bailey at the time of his death was in good physical health, and was expected to recover his normal mental condition. lie left a widow and seven children and very little property. The attorneys,for the claimant make no contention of a legal liability on the part of the State. It is believed, however, by the Court, that as a matter of social justice there should he an allowance made to the widow of said deceased. It is therefore recommended by this Court that the Legislature of this State appropriate a sum not to exceed two thousand doll arse ($2,000) to be paid to the widow of said deceased, to be used only for the purpose of herself and the minor children of said deceased.